Case 1:20-cv-03873-GHW-SDA Document 29 Filed 01/25/21 Page 1 of 1

NFA

IN ARBITRATION
BEFORE
NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management LLC,
Claimant,

V. Case No. 18-ARB-5

)

)

)

)

)

)

ADM Investor Services, Inc., )
High Ridge Futures, LLC, )
Lazzara Consulting, Inc., )
Robert Boshnack, John Felag, )
Joshua Herritt, Greg Hostetler, )
Gerard Lazzara, and Howard Rothman, )
)

)

Respondents.

We, the Arbitrators appointed to hear and determine this matter, have reviewed
Nefertiti Risk Capital Management LLC's (NRCM) 11/12/20 Motion to Extend the Stay and
Respondents’ 11/23/20 Opposition to Claimant's Motion to Extend the Stay. In addition the
Panel accepted and reviewed NRCM's 11/25/20 Email Reply.

NRCM's Motion to Extend the Stay is DENIED. This matter is permanently stayed
until such time a court instructs NRCM it must arbitrate at NFA.

Dated: _1/14/2021 py Debra A. Qenke
Debra A. Jenks Chairperson

Terry Ross, Panelist

Dated: | - [5-202|

 

_ ANS/211 /Kathleen M. Hodge/

Kathleen M. Hodge, Panelist

Dated By:

 
